Exhibit 99.1 Rosetta Resources Inc. February 12, 2014 Jim Craddock Chairman, Chief Executive Officer and President 2014 Energy Summit Forward-Looking Statements and Terminology Used 2 Leverage High-Grade Asset Base •Grow core area in Permian Basin focused on horizontal applications •Maintain position as a leading operator in the high-return Eagle Ford play •Develop combined inventory of approximately 790 MMBoe in liquids-rich Eagle Ford and oil-weighted Permian Basin Successfully Execute Business Plan •Grow total production and liquids volumes while applying cross-basin knowledge •Maintain competitive overall cost structure and margins •Capture firm transportation and processing capacity Test Future Growth Opportunities •Currently testing Eagle Ford benches •Assess and test Austin Chalk potential •Testing Permian horizontal Wolfcamp benches •Assessing Permian horizontal Bone Spring potential •Assessing Gaines County acreage in Midland Basin •Pursue new growth targets through bolt-on acquisitions in core areas Maintain Financial Strength & Flexibility •Actively manage and monitor use of debt •Maintain adequate liquidity throughout cycles •Manage exposure to commodity price risk through prudent hedging program Company Strategy - Key Elements 3 2013 Highlights 4 2014 Capital Program ($1.1 Billion1) 5 1.2014 Guidance; Includes capitalized interest and other corporate costs; Excludesacquisition capital. Rosetta Resources Asset Overview Strong Growth Track Record 8 Reeves County Bolt-On Acquisition Announced January 30, 2014 •Rosetta to acquire ~5,078 net acres from several private parties, located in Delaware Basin in Reeves County •Entered into definitive agreement on Dec 30, 2013 •Purchase Price:$85 million, subject to customary closing conditions •Expected to close on or about Feb 28, 2014 •Includes 13 gross producing wells (11 operated) •Average WI in operated producing wells ~96% •Dec 2013 production ~1,000 Boe/d net •Adds 49 net (145 gross) future horizontal upper Wolfcamp locations •Increases interest in select current holdings improving operated lease position •Provides upside potential in Bone Spring and lower Wolfcamp benches Delaware Basin - Reeves County Rosetta’s Current Acreage Position Primary area of bolt-on acquisition 9 EAGLE FORD CORE AREA 10 Gates Ranch ~26,200 net acres in Webb County 4Q 2013: 16 completions 1.Under current 55-acre spacing assumptions 2.Based on 5,000’ lateral length and 15-stage completion 9 miles 55 wells Our largest continuous group of producing wells spaced on 55 acres Well Performance on 55 acres Compared to similar offsetting wells spaced at 100 acres The 55 wells are performing in line with 33 comparable offsetting wells albeit at anticipated lower condensate yields.
